     2:17-cr-00283-RMG     Date Filed 12/19/18   Entry Number 75     Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION

UNITED STATES OF AMERICA                 )   Case No.: 2:17-CR-283
                                         )
                                         )   MOTION FOR EXTENSION OF TIME TO
             vs.                         )   FILE OBJECTONS TO PRESENTENCE
                                         )   REPORT
ZAKARYIA ABDIN                           )



             The undersigned respectfully requests an additional extension of time

to file objections to the presentence investigation report (PSR). The undersigned

was served with the first draft of the PSR on Friday, November 16. The Court

previously granted the Defendant until December 21, 2018 to respond.

             Some of the relevant information needed to adequately respond to the

PSR is covered by the Classified Information Procedures Act (CIPA). Because it

is classified, counsel for the Defendant has been unable to view this information.

Counsel for the Government and Defendant are attempting to resolve the issue, but

will be unable to do so before December 21, 2018.

             For these reasons, the Defendant moves for an additional extension of

30 days to file objections to the PSR.
    2:17-cr-00283-RMG   Date Filed 12/19/18   Entry Number 75   Page 2 of 2




           The government has no objection to this motion.



                                   Respectfully submitted,

                                   /s/ Cody J. Groeber
                                   Cody J. Groeber, Esquire
                                   Assistant Federal Public Defender
                                   145 King Street, Suite 325
                                   Post Office Box 876
                                   Charleston, SC 29402
                                   Attorney ID# 12186


December 19, 2018
